Worden, J.
There is but one assignment of error in this cause, and that relates to the exclusion of certain evidence offered by the appellant on the trial of the cause.
There is no error assigned in the overruling of the motion for a new trial.
The error .assigned raises no question for our considera*54tion. Whitinger v. Nelson, 29 Ind. 441; Herrick v. Bunting, id. 467; Smith v. Crigler, id. 516.
W. A. Bickle and J. P. Siddal, for appellant.
C. C. Binckley and W. Morrow, for appellee.
The judgment below is affirmed, with costs.